Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 15,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01244-CV
                                   ____________

                           CITY OF HOUSTON, Appellant

                                           V.

  CLAUDINE M. ANELLO, BATISTA J. ANELLO AKA BATISTA JOSEPH
  ANELLO & CLAUDE JONES COMPANY, L.L.C., CLAUDE B. ANELLO,
 REGISTERED AGENT, DEANN RENA LACROIX, RONALD GENE ROSSI &
     KATHLEEN MCIVER AKA KATHLEEN VANKEUREN, Appellees


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-20504


                      MEMORANDUM OPINION

      This is an appeal from a judgment signed October 1, 2010. On November 4, 2011,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM

Panel consists of Justices Frost, Seymore, and Jamison.